NO. 07-02-0465-CV



IN THE COURT OF APPEALS



FOR THE SEVENTH DISTRICT OF TEXAS



AT AMARILLO



PANEL D



APRIL 15, 2003



______________________________







IN THE MATTER OF THE MARRIAGE OF 

DAVID KEITH BISCAMP AND TAMMY BELINDA FEARRIN 

AND IN THE INTEREST OF CHASE CAMERON BISCAMP

AND CHINE RENEE BISCAMP, MINOR CHILDREN





_________________________________



FROM THE 1ST DISTRICT COURT OF JASPER COUNTY;



NO. 23,916; HONORABLE JOE BOB GOLDEN, JUDGE



_______________________________



Before QUINN and REAVIS and CAMPBELL, JJ.

MEMORANDUM OPINION
(footnote: 1)
	Appellant David Keith Biscamp, proceeding 
pro se
, filed a notice of appeal from the trial court’s order of dismissal of his divorce action from appellee Tammy Belinda Fearrin.  Appellant’s brief was due to be filed no later than January 1, 2003, but has yet to be filed, and no motion for extension of time has been filed.  By letter dated March 26, 2003, appellant was notified of the defect and was directed to file a response reasonably explaining the delay and the failure to pay the filing fee of $125 by April 8, 2003, and also was notified that failure to comply might result in dismissal.  Appellant did not respond and the brief and filing fee remain outstanding.

Accordingly, we dismiss this appeal for want of prosecution and failure to comply with an order of this Court.  
See
 Tex. R. App. P. 42.3(b) and (c).

Don H. Reavis

    	     Justice

FOOTNOTES
1:Tex. R. App. P. 47.2(a).